Nichols, Judge.
The bill of exceptions in the present case shows the following waiver: “I, J. Wade Johnson, as Solicitor-General of the Oconee Judicial Circuit, defendant in error, do hereby acknowledge service of a copy of the bill of exceptions in the above captioned matter, and do waive notice of presentation of the bill of exceptions to the trial court judge, and I do further approve the bill of exceptions as correct and complete. This 30 day of July, 1959.” A similar waiver of even date is shown for J. M. Johnson, Sheriff of Wheeler County, Georgia. The bill of exceptions was certified on July 31, 1959. Held:
“This waiver of notice prior to presentation to the trial judge for certification, in compliance with Code (Ann.) § 6-908.1 does not dispense with service of the bill of exceptions, or waiver thereof, as required by Code § 6-911, as amended by Ga. L. 1953, Nov.-Dee. Sess., pp. 440, 456. There is no return of service, or acknowledgment or waiver thereof, on the bill of exceptions, and this court has no jurisdiction of the writ of error. Newton v. Bailey, 208 Ga. 415 (67 S. E. 2d 239); Branham v. Branham, 209 Ga. 373 (72 S. E. 2d 713); Barbaree v. Coffin, 212 Ga. 370 (92 S. E. 2d 860).” Maloney v. Balkcom, 214 Ga. 194 (104 S. E. 2d 127); Pendergrass v. Vandivere, 98 Ga. App. 129 (105 S. E. 2d 240). Accordingly, the writ of error must be dismissed.

Writ of error dismissed.


Quillian, J., concurs. Felton, C. J., concurs especially.

Nat 0. Carter, Wm. T. Darby, for plaintiff in error.
J. Wade Johnson, Solicitor-General, contra.